Defendant in this case appeals from an adverse judgment and presents his appeal by the alternative method. In the briefs filed by counsel no attempt is made to comply with the provisions of section 953c of the Code of Civil Procedure, which require that the parties in presenting an appeal by the method mentioned shall print *Page 602 
in their brief such portions of the record as they desire to call to the court's attention. Numerous references are made to the pages of the transcript filed, but it has been repeatedly held that the appellate courts will not examine the transcript documents in order to determine whether there is merit in the contentions made by the appellant. Many opinions of this court and the supreme court reiterate the rule. A collection of the cases so holding will be found grouped in the case ofBarker Bros. v. Joos et al., ante, p. 311, [171 P. 1085]. Not having properly before us sufficient of the record to illustrate the various contentions made on behalf of the appellant, we are compelled to hold that no error is shown as against the judgment.
The judgment appealed from is affirmed.